EXHIBIT 10.2
CONSENT
 
THIS CONSENT dated as of March 14, 2014 (the or this “Consent”) is between
SCHAWK, INC., a Delaware corporation (the “Company”), and each of the
institutions which is a signatory to this Consent (collectively, the
“Noteholders”).
 
RECITALS:
 
A.           The Company and each of the Noteholders have heretofore entered
into entered into the Note Purchase Agreement dated as of December 23, 2003, as
amended, modified and supplemented by that certain first amendment to Note
Agreement dated January 28, 2005, that certain second amendment to Note
Agreement dated June 11, 2009, that certain third amendment to Note Agreement
dated January 12, 2010, that certain fourth amendment to Note agreement dated
November 17, 2010, that certain fifth amendment to Note agreement dated
January 27, 2012, that certain sixth amendment to Note agreement dated September
5, 2012 and that certain Consent dated February 27, 2013 (collectively, the
“Note Agreement”).  The Company has heretofore issued the $15,000,000 4.90%
Series 2003-A Senior Notes, Tranche A, Due December 31, 2013 and the $10,000,000
4.98% Series 2003-A Senior Notes, Tranche B, Due April 30, 2014 (collectively,
the “Notes”) pursuant to the Note Agreement.
 
B.           The Company has informed the Noteholders that (i) the Company is
currently in negotiations with an entity previously disclosed to the Noteholders
and code named Moonlight (“Moonlight”) pursuant to which the Company may be
acquired by Moonlight pursuant to a merger of a wholly-owned subsidiary of
Moonlight with and into the Company (the “Merger”) and (ii) in connection
therewith, certain stockholders of the Company are considering entering into a
stockholder agreement (in substantially the form attached hereto as Exhibit A,
the “Stockholder Agreement”) with Moonlight pursuant to which such stockholders
shall, subject to the terms and conditions set forth therein, (A) vote their
equity interests in the Company in favor of the Merger and (B) grant an
irrevocable proxy to Moonlight and its executive officers and other designees to
vote their shares as contemplated by the foregoing clause (A) (the foregoing
agreements by such stockholders being referred to herein as the “Specified
Voting Arrangements”).  The Specified Voting Arrangements would constitute a
“Change of Control” under the Note Agreement pursuant to clause (A) of such
definition and therefore the Company has requested that, notwithstanding the
foregoing, the Noteholders consent to and agree that the Specified Voting
Arrangements shall not constitute a Change of Control.
 
C.           The Company desires to obtain from the Noteholders the consents,
waivers and agreements set forth in Section 1 of this Consent.
 
D.           Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Note Agreement unless herein defined or the context
shall otherwise require.
 
NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Consent set forth in Section 3.1 hereof,
and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:
 

 
 

--------------------------------------------------------------------------------

 

 SECTION 1.  CONSENT.
 
The Noteholders consent to and agree (the “Consent”) that the Specified Voting
Arrangements do not constitute a Change of Control; provided that, for the
avoidance of doubt, it is expressly understood and agreed that this Consent does
not permit or otherwise approve or consent to the Merger and that the Merger
shall constitute a Change of Control, which will require a separate consent if
and when the Merger is consummated.
 
SECTION 2.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
To induce the Noteholders to execute and deliver this Consent (which
representations shall survive the execution and delivery of this Consent), the
Company represents and warrants to the Noteholders that:
 
this Consent has been duly authorized, executed and delivered by it and this
Consent constitutes the legal, valid and binding obligation, contract and
agreement of the Company enforceable against the Company in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors’ rights generally;
 
the execution, delivery and performance by the Company of this Consent (i) has
been duly authorized by all requisite corporate action and, if required,
shareholder action, (ii) does not require the consent or approval of any
governmental or regulatory body or agency, and (iii) will not (A) violate (1)
any provision of law, statute, rule or regulation or its certificate of
incorporation or bylaws, (2) any order of any court or any rule, regulation or
order of any other agency or government binding upon it, or (3) any provision of
any material indenture, agreement or other instrument to which it is a party or
by which its properties or assets are or may be bound, or (B) result in a breach
or constitute (alone or with due notice or lapse of time or both) a default
under any indenture, agreement or other instrument referred to in clause
(iii)(A)(3) of this Section 2.1(b);
 
as of the date hereof and after giving effect to this Consent, no Default or
Event of Default has occurred which is continuing and no condition exists which
has resulted in, or could reasonably be expected to have, a Material Adverse
Effect;
 
all the representations and warranties contained in Section 5 of the Note
Agreement and in the Subsidiary Guaranty are true and correct in all material
respects with the same force and effect as if made by the Company and the
Subsidiary Guarantors, respectively, on and as of the date hereof;
 
all Subsidiaries that are required to enter into the Subsidiary Guaranty or
enter into a joinder agreement in respect of the Subsidiary Guaranty pursuant to
Section 9.6 of the Note Agreement have so entered into the Subsidiary Guaranty
or a joinder agreement in respect of the Subsidiary Guaranty and are listed on
the signature pages to this Consent as Subsidiary Guarantors; and
 
other than as expressly set forth in the Bank Credit Agreement Consent (as
defined below) or as expressly set forth in the Private Placement Note Agreement
Consent (as defined below), neither the Company nor any of its Subsidiaries on
or prior to the Consent Effective Date has
 
 
 
-2-

--------------------------------------------------------------------------------

 

paid or agreed to pay, nor will the Company or any of its Subsidiaries pay or
agree to pay on or after to the Consent Effective Date, any fees or other
compensation to the Administrative Agent, any Bank Lender or any holder of
the  notes issued pursuant to the Private Placement Note Documents for or with
respect to the Bank Credit Agreement Consent (as defined below) or the Private
Placement Note Agreement Consent (as defined below) (in each case other than for
the reimbursement of out of pocket expenses in connection therewith).
 
SECTION 3.  CONDITIONS TO EFFECTIVENESS OF THIS CONSENT.
 
This Consent shall not become effective until, and shall become effective when,
each and every one of the following conditions shall have been satisfied:
 
executed counterparts of this Consent, duly executed by the Company, each of the
Subsidiary Guarantors and the Noteholders, shall have been delivered to the
Noteholders;
 
the Company shall have delivered to the Noteholders executed copies of (i) the
Consent Memorandum dated as of the date hereof among the Company, certain
Subsidiaries of the Company named therein, JPMorgan Chase Bank, N.A., as agent,
and the other financial institutions party thereto (the “Bank Credit Agreement
Consent”), and (ii) the Consent dated as of the date hereof among the Company
and the holders of the 2005 Notes and any other notes issued pursuant to the
Private Placement Note Documents (the “Private Placement Note Agreement
Consent”), and all related agreements, documents and instruments, in each case,
in connection therewith, all of which shall be in form and substance
satisfactory to the Noteholders; and
 
the representations and warranties of the Company set forth in Section 2 hereof
are true and correct on and with respect to the date hereof.
 
Upon receipt of all of the foregoing, this Consent shall become effective (the
“Consent Effective Date”).


SECTION 4.  MISCELLANEOUS.
 
This Consent shall be construed in connection with and as part of the Note
Agreement and, except as expressly provided in this Consent, all terms,
conditions and covenants contained in the Note Agreement, the Subsidiary
Guaranty and the Notes are hereby ratified and shall be and remain in full force
and effect.
 
Except as expressly provided in this Consent, the execution, delivery and
effectiveness of this Consent shall not (a) amend the Note Agreement, the
Subsidiary Guaranty or any Note, (b) operate as a waiver of any right, power or
remedy of any Noteholder, or (c) constitute a waiver of, or consent to any
departure from, any provision of the Note Agreement, the Subsidiary Guaranty or
any Note at any time.
 
Any and all notices, requests, certificates and other instruments executed and
delivered after the execution and delivery of this Consent may refer to the Note
Agreement without making specific reference to this Consent but nevertheless all
such references shall include this Consent unless the context otherwise
requires.  At all times on and after the Consent Effective Date, each
 

 
-3-

--------------------------------------------------------------------------------

 

reference to the Note Agreement in any other document, instrument or agreement
shall mean and be a reference to the Note Agreement as modified by this Consent.
 
The descriptive headings of the various Sections or parts of this Consent are
for convenience only and shall not affect the meaning or construction of any of
the provisions hereof.
 
This Consent shall be governed by and construed in accordance with the laws of
the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.
 
The Company hereby confirms its obligations under the Note Agreement, whether or
not the transactions hereby contemplated are consummated, to pay, promptly after
request, the reasonable fees and expenses of Choate, Hall & Stewart, LLP,
special counsel to the Noteholders, in connection with the negotiation,
preparation, approval, execution and delivery of this Consent.
 
[Signatures on Following Page]
 

 
-4-

--------------------------------------------------------------------------------

 

The execution hereof by you shall constitute a contract between us for the uses
and purposes hereinabove set forth, and this Consent may be executed in any
number of counterparts, each executed counterpart constituting an original, but
all together only one agreement.
 
 
   
Very truly yours,


SCHAWK, INC.
 
 
   
 
    By:
/s/Timothy J. Cunningham
        Name:  Timothy J. Cunningham       Title:  EVP & CFO  

 
 



Each of the Subsidiary Guarantors hereby (i) consents to the foregoing Consent
and ratifies the consents contained therein, (ii) ratifies and reaffirms all of
its obligations and liabilities under each Subsidiary Guaranty (as defined in
the Note Agreement referred to in the Consent) notwithstanding the Consent or
otherwise, (iii) confirms that each Subsidiary Guaranty remains in full force
and effect after giving effect to the Consent, (iv) represents and warrants that
there is no defense, counterclaim or offset of any type or nature under any
Subsidiary Guaranty, (v) agrees that nothing in any Subsidiary Guaranty, the
Note Agreement, the Consent or any other agreement or instrument relating
thereto requires the consent of any Subsidiary Guarantor or shall be deemed to
require the consent of any Subsidiary Guarantor to any future amendment or other
modification to the Note Agreement, and (vi) waives acceptance and notice of
acceptance hereof.
 
 
 
 
 
 
   
SCHAWK USA, INC.
 
 
   
 
    By:
/s/Timothy J. Cunningham
        Name: Timothy J. Cunningham         Title: EVP & CFO  

 
 
 
   
SCHAWK WORLDWIDE HOLDINGS INC.
 
 
   
 
    By:
/s/Timothy J. Cunningham
        Name: Timothy J. Cunningham         Title: EVP & CFO  

 
 
 
   
SCHAWK LLC
 
 
   
 
    By:
/s/Timothy J. Cunningham
        Name: Timothy J. Cunningham         Title: EVP & CFO  

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
   
SCHAWK HOLDINGS INC.
 
   
 
    By:
/s/Timothy J. Cunningham
        Name: Timothy J. Cunningham         Title: EVP & CFO  

 
 
 
 
   
SEVEN SEATTLE, INC.
 
   
 
    By:
/s/Timothy J. Cunningham
        Name: Timothy J. Cunningham         Title: EVP & CFO  

 
 
 
 
   
SCHAWK DIGITAL SOLUTIONS INC.
 
   
 
    By:
/s/Timothy J. Cunningham
        Name: Timothy J. Cunningham         Title: EVP & CFO  

 
 
 
 
   
MIRAMAR EQUIPMENT, INC.
 
   
 
    By:
/s/Timothy J. Cunningham
        Name: Timothy J. Cunningham         Title: EVP & CFO  

 
 
 
 
   
KEDZIE AIRCRAFT, LLC
 
   
 
    By:
/s/Timothy J. Cunningham
        Name: Timothy J. Cunningham         Title: EVP & CFO  

 
 
 
 
   
SCHAWK LATIN AMERICA HOLDINGS LLC
 
   
 
    By:
/s/Timothy J. Cunningham
        Name: Timothy J. Cunningham         Title: EVP & CFO  

 
 
 

--------------------------------------------------------------------------------

 

Accepted as of the date first written above.
 
 
 
   
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
   
 
    By:
Babson Capital Management LLC,
as Investment Adviser
 
 

 

 
 
    By:
/s/John B. Wheeler
        Name:  John B. Wheeler       Title:  Managing Director  

 
 

 
 
 
   
C.M. LIFE INSURANCE COMPANY
 
   
 
    By:
Babson Capital Management LLC,
as Investment Adviser
 
 

 

 
 
    By:
/s/John B. Wheeler
        Name:  John B. Wheeler       Title:  Managing Director  

 
 

 
 
   
MASS MUTUAL ASIA LIMITED
 
   
 
    By:
Babson Capital Management LLC,
as Investment Adviser
 
 

 
 
    By:
/s/John B. Wheeler
        Name:  John B. Wheeler       Title:  Managing Director  

 
 

 
 
 
 
 
